DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April, 2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat-insulating members” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “wherein the heat-receiving portion and the contact portion are arranged such that a gap is interposed between the heat-receiving portion and the contact portion and an outer circumferential surface of the heat-insulating member”, which is indefinite. It is unclear the nature of the gap respective to the components of the claim. Is the gap intended to be between the heat-receiving portion and the contact portion, the heat-receiving portion and the outer circumferential surface of the heat-insulating member, or the contact portion and the outer circumferential surface of the heat-insulating member? How does the arrangement of the contact portion and the heat-receiving portion affect the interposition of the gap at the outer circumferential surface of the heat insulating member?  It is evident based on figure 13, that a gap may exist between the structures of the heat transfer member and the heat insulating members. However, it is unclear how the structures of the heat transfer member, i.e., heat-receiving portion and contact portion, are provided to have a gap interposed therebetween, and the correlation to this with the heat-insulating member. As such, the metes and bounds of the claim cannot be determined, and one having ordinary skill within the art would not be apprised of the metes and bounds of the claim, as intended. For examination purposes, it is being interpreted the claim is directed to the heat-receiving portion and contact portion are arranged such that a gap is interposed between the heat-receiving portion and the outer circumference of the heat-insulating member and a gap between the contact portion and the heat-insulating member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YASUDA (JP 2011169518 A – published 1 September, 2011; see provided English machine translation).
As to claim 1, YASUDA discloses a pipe system, comprising:
pipes (60), each of which is covered (covered along surrounding surfaces, as shown in figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D) with a heat-insulating member (90,99; par. 26) and through which a cooling medium (61) flows (par. 26); and
a heat transfer member (71 and/or 73, 97) arranged between two heat-insulating members of two of the pipes adjacent to each other (sections of 71 and/or 73 which are laterally extended between positions of the heat-insulating members, as shown in figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D),
wherein the heat transfer member includes:
	a contact portion (71b and/or73b, sections of 97 at locations of 99) configured to be in contact with the two-heat insulating members (figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D) ; and
	a heat-receiving portion(40 and 50) including a heat-receiving surface (surfaces opposite the interior location of the pipes, 60, which are in contact with environments, 10a and 10b) configured to be in contact with outside air outside of the pipes (air at 10a and 10b), and configured to transfer heat, which is received from the outside air on the heat-receiving surface, to the contact portion (par. 33).

As to claim 2, YASUDA further discloses wherein the heat transfer member is made of a material having a thermal conductivity higher than a thermal conductivity of a material of the heat-insulating member (par. 26-27).

As to claim 12, YASUDA further discloses wherein the heat-receiving portion is arranged so as to extend in a plate shape from an end of the contact portion toward the outside air outside of the pipes (figures 1A, 1E, 3A, 3E, 4B).

As to claim 14, YASUDA further discloses the heat-receiving surface of the heat receiving portion (see rejection of claim 1).
In addition, it will be noted for the Applicant the recitation of “a surface roughening or a dot processing is performed on the heat-receiving surface of the heat-receiving portion” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this case, the resulting product is the heat-receiving surface of the heat-receiving portion, as the claims merely provide a process to form such heat-receiving surface, but does not provide the structural nature of the heat-receiving surface. For this reason, the prior art provides the heat-receiving surface of the heat-receiving portion of which is seen to be structurally the same as that in the claimed invention regardless of the process to make the heat-receiving surface of the heat-receiving portion. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 6- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA (JP 2011169518 A – published 1 September, 2011; see provided English machine translation).
As to claim 3, YASUDA does not further disclose wherein the contact portion and the heat-receiving portion are integrally formed.
With that being noted, as instant specification is silent to unexpected results related to the integral formation of the contact portion and the heat-receiving portion, such that, it would have been obvious to one of ordinary skill in the art at the time the invention was made to integrally form the contact portion and the heat-receiving portion of YASUDA, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP §2144.04-V(B).

As to claim 4, YASUDA further discloses wherein the heat-receiving portion is arranged so as to partially cover the outer surface of one or both of the two heat-insulating members (see figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D).
However, YASUDA does not disclose wherein the two heat-insulating members have an implied shape, such as a circle or sphere, that provides the surface is a circumference of the heat-insulating members.
That being noted, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the heat-insulating members to be a circular or sphere shape within YASUDA as it is a matter of engineering design to arrange the heat-insulating members in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04 – IV(B).  Finally, the Applicant has not placed any criticality on the shape of the heat-insulating members, so as to have an outer circumference, as it is noted that different shapes and forms may be provided. See paragraph 68 of the instant application.

As to claim 6, YASUDA does not further disclose wherein the contact portion and the heat-receiving portion are integrally formed.
With that being noted, as instant specification is silent to unexpected results related to the integral formation of the contact portion and the heat-receiving portion, such that, it would have been obvious to one of ordinary skill in the art at the time the invention was made to integrally form the contact portion and the heat-receiving portion of YASUDA, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP §2144.04-V(B).

As to claim 7, YASUDA further discloses wherein the heat-receiving portion is arranged so as to partially cover the outer surface of one or both of the two heat-insulating members (see figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D).
However, YASUDA does not disclose wherein the two heat-insulating members have an implied shape, such as a circle or sphere, that provides the surface is a circumference of the heat-insulating members.
That being noted, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the heat-insulating members to be a circular or sphere shape within YASUDA as it is a matter of engineering design to arrange the heat-insulating members in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04 – IV(B).  Finally, the Applicant has not placed any criticality on the shape of the heat-insulating members, so as to have an outer circumference, as it is noted that different shapes and forms may be provided. See paragraph 68 of the instant application.

As to claim 8, YASUDA further discloses wherein the heat-receiving portion is arranged so as to cover the entire outer surface of one or both of the two heat-insulating members together with the contact portion(see figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D, wherein the contact portion resides on the side surfaces of the heat-insulating member, and wherein the heat-receiving portion encapsulates, such as shown in 3E, the structure so as to cover the entire surface of one or both of the heat-insulating members).
However, YASUDA does not disclose wherein the two heat-insulating members have an annular shape, such as to have an outer circumference, that provides the outer surface is a circumference of the heat-insulating members.
That being noted, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the heat-insulating members to be an annular shape within YASUDA as it is a matter of engineering design to arrange the heat-insulating members in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04 – IV(B).  Finally, the Applicant has not placed any criticality on the shape of the heat-insulating members, so as to have an outer circumference, as it is noted that different shapes and forms may be provided. See paragraph 68 of the instant application.

As to claim 9, YASUDA further discloses wherein the heat-receiving portion is arranged so as to cover the entire outer surface of one or both of the two heat-insulating members along a longitudinal direction of the pipes (such as the longitudinal direction shown in figure 3C) together with the contact portion(see figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D, wherein the contact portion resides on the side surfaces of the heat-insulating member, and wherein the heat-receiving portion encapsulates, such as shown in 3E, the structure so as to cover the entire surface of one or both of the heat-insulating members).
However, YASUDA does not disclose wherein the two heat-insulating members have a tubular shape, such as to have an outer circumference, that provides the outer surface is a circumference of the heat-insulating members.
That being noted, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the heat-insulating members to be a tubular shape within YASUDA as it is a matter of engineering design to arrange the heat-insulating members in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04 – IV(B).  Finally, the Applicant has not placed any criticality on the shape of the heat-insulating members, so as to have an outer circumference, as it is noted that different shapes and forms may be provided. See paragraph 68 of the instant application.

As to claim 10, YASUDA further discloses wherein the heat-receiving portion and contact portion are arranged such that a gap is interposed between the heat-receiving portion and the heat-insulating member (see figure 2, wherein the heat-receiving portions, 40 and 50, are positioned in a spaced manner to the heat-insulating member) and a gap between the contact portion and the heat-insulating member (see annotated figure 2).
However, YASUDA does not disclose wherein the heat-insulating members have an implied shape, such as a circle or sphere, that provides the surface is a circumference of the heat-insulating members.
That being noted, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the heat-insulating members to be a circular or sphere shape within YASUDA as it is a matter of engineering design to arrange the heat-insulating members in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04 – IV(B).  Finally, the Applicant has not placed any criticality on the shape of the heat-insulating members, so as to have an outer circumference, as it is noted that different shapes and forms may be provided. See paragraph 68 of the instant application.


    PNG
    media_image1.png
    602
    799
    media_image1.png
    Greyscale

Annotated Figure 2 of YASUDA

As to claim 11, YASUDA further discloses wherein the contact portion is formed to include a first portion (71b or 73b) that is in contact with one of the two heat-insulating members (such as shown in figures 1D and 2) and a second portion(other one of 71b or 73b) that is in contact with the other one of the heat-insulating members(such as shown in figures 1D and 2), while the first and second portions are separated from each other (such as shown in figures 1D and 2).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA (JP 2011169518 A – published 1 September, 2011; see provided English machine translation), in view of OKUDERA (JP 2007032535 A – published 8 February, 2007; see provided English machine translation).
As to claim 5, YASUDA does not further disclose wherein the heat-receiving portion includes fins on the heat-receiving surface.
OKUDERA, however, is within the field of endeavor of semiconductor manufacturing equipment (par. 1). OKUDERA teaches inclusion of fins aligned on an outer wall surface, so as to be in contact with outside hair to dissipate heat therefrom (par. 8, 12, 15). This is strong evidence that modifying YASUDA, which recognizes the need to effectively regulate the system from having temperature changes (par. 2 and 24), as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. using natural convection of the flowing air to release heat to the outside; thereby, having high heat exchange efficiency). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify YASUDA by OKUDERA such that the outside surface in contact with outside air, such as the heat-receiving surface of the heat receiving portion, has fins thereon, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of using natural convection of the flowing air to release heat to the outside; thereby, having high heat exchange efficiency.

As to claim 13, YASUDA does not further disclose wherein the heat-receiving portion includes fins on the heat-receiving surface.
OKUDERA, however, is within the field of endeavor of semiconductor manufacturing equipment (par. 1). OKUDERA teaches inclusion of fins aligned on an outer wall surface, so as to be in contact with outside hair to dissipate heat therefrom (par. 8, 12, 15). This is strong evidence that modifying YASUDA, which recognizes the need to effectively regulate the system from having temperature changes (par. 2 and 24), as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. using natural convection of the flowing air to release heat to the outside; thereby, having high heat exchange efficiency). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify YASUDA by OKUDERA such that the outside surface in contact with outside air, such as the heat-receiving surface of the heat receiving portion, has fins thereon, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of using natural convection of the flowing air to release heat to the outside; thereby, having high heat exchange efficiency.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA (JP 2011169518 A – published 1 September, 2011; see provided English machine translation), in view of IWAMOTO (US 6,148,626 – published 21 November, 2000).
As to claim 15, YASUDA discloses a processing apparatus (system of a plurality of 10; par. 24) comprising:
a processing container (10) in which a workpiece is processed (par. 24, such as a semiconductor formed by the semiconductor manufacturing device provided within 10)  a pipe system, comprising:
pipes (60), each of which is covered (covered along surrounding surfaces, as shown in figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D) with a heat-insulating member (90,99; par. 26) and through which a cooling medium (61) flows (par. 26); and
a heat transfer member (71 and/or 73, 97) arranged between two heat-insulating members of two of the pipes adjacent to each other (sections of 71 and/or 73 which are laterally extended between positions of the heat-insulating members, as shown in figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D),
wherein the heat transfer member includes:
	a contact portion (71b and/or73b, sections of 97 at locations of 99) configured to be in contact with the two-heat insulating members (figures 1C, 1D, 2, 3C, 3D, 3E, 5B, 5C, and 5D) ; and
	a heat-receiving portion(40 and 50) including a heat-receiving surface (surfaces opposite the interior location of the pipes, 60, which are in contact with environments, 10a and 10b) configured to be in contact with outside air outside of the pipes (air at 10a and 10b), and configured to transfer heat, which is received from the outside air on the heat-receiving surface, to the contact portion (par. 33).
However, YASUDA does not disclose wherein a heat exchanger is installed in the processing container and configured to perform heat exchanger between a cooling medium flowing through the heat exchanger and the workpiece, a supplier configured to supply the cooling medium to the heat exchanger, and the pipes being connected to the heat exchanger and supplier.
IWAMOTO, however, is within the field of endeavor of temperature regulation systems for semiconductor manufacturing equipment (col.1, lines 1-4). IWAMOTO teaches a heat exchanger (A) which is configured to perform heat exchanger between a cooling medium flowing through the heat exchanger (via circuit 7) and the workpiece (col.5, lines 10-14) and a supplier configured to supply the cooling medium to the heat exchanger (P3; col.5, lines 23-27). More so, the supplier and heat exchanger are connected to pipes (pipes of 7 and 5) with another chiller heat exchanger (3) which dissipates heat (col.6, lines 5-14). This chiller heat exchange is similar to the heat exchanger comprised of pipes (60) of YASUDA. As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify YASUDA to include the teachings of IWAMOTO to have a heat exchanger associated with the workpiece and a supplier connected to the pipes for the purposes of attaining temperature control of a load with increased accuracy while eliminating a necessity of large-sizing chiller apparatuses (col.3, lines 49-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Primary Examiner, Art Unit 3763